Citation Nr: 0946852	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-25 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, other than posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating higher than 30 percent 
for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to March 
1980. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that decision, the RO denied the Veteran's claim 
of service connection for PTSD, as well as his petition to 
reopen a previously denied claim of service connection for an 
acquired mental disorder on the basis of new and material 
evidence.  

In a May 2004 decision, the Board granted the Veteran's 
petition to reopen his claim of service connection for a 
chronic acquired psychiatric disorder, which included PTSD, 
after finding that new and material evidence had been 
submitted since the most recent final decision.  Rather than 
adjudicating the underlying claim on the merits, however, the 
Board remanded the claim to the RO, via the Appeals 
Management Center (AMC), for additional evidentiary 
development.  The Board then instructed the AMC to adjudicate 
the claim of entitlement to service connection for a chronic 
acquired psychiatric disorder, including PTSD, on a de novo 
basis.  

Thereafter, in August 2005, the RO granted service connection 
for PTSD and assigned a 30 percent disability rating, 
effective November 2001.  The Veteran appealed that decision 
by requesting an initial rating higher than 30 percent.  But 
the RO/AMC never adjudicated the claim of entitlement to 
service connection for an acquired psychiatric disorder, 
other than PTSD, as instructed by the Board's remand 
directives, even though the Veteran has been diagnosed with 
various psychiatric disorders such as bipolar disorder and 
depression.  

The Veteran testified at a hearing before the Board in August 
2009.  A transcript of that hearing has been associated with 
the claims file.

The appeal is remanded to the RO, via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

As noted in the Introduction, the Board remanded the case in 
May 2004 with specific instructions that the RO, via the AMC, 
adjudicate the issue of entitlement to service connection for 
a chronic acquired psychiatric disorder, including PTSD, on a 
de novo basis.  In other words, it had been recognized that 
the Veteran suffered from several psychiatric disorders in 
addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.)

While the AMC adjudicated the issue involving service 
connection for PTSD, it never adjudicated the claim involving 
service connection for a chronic acquired psychiatric 
disorder, other than PTSD, which may include bipolar disorder 
and depression.  This oversight constitutes remandable error.  
See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding 
that a remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand).  While service connection is already in effect for a 
mental disability, and rated under 38 C.F.R. § 4.130 (2009), 
a finding that service connection is warranted for separate 
psychiatric disabilities could entitle the Veteran to a 
higher disability rating under the applicable criteria.  This 
is especially in light of the fact that the October 2009 VA 
examiner only considered the PTSD diagnosis and 
symptomatology in assessing his mental disability.

Before adjudicating the claim of entitlement to an acquired 
psychiatric disability, other than PTSD,  the Board finds 
that the Veteran should be afforded a VA examination to 
determine whether his other psychiatric disorders - 
particularly his bipolar disorder and depression - are 
related to his military service.  See Clemons, 23 Vet. App. 
at 3.  Although a December 2009 VA examination report 
includes a medical opinion that the Veteran's bipolar 
disorder is not related to his service-connected PTSD, the 
examiner never commented on whether it is related to service.  
A medical opinion is therefore needed to address this issue.  
In the event that the examiner opines that the Veteran's 
psychiatric disabilities, other than PTSD, are not related to 
his military service, the examiner should attempt to 
distinguish and differentiate the symptomatology related to 
his PTSD and other psychiatric disabilities.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).

As the claim of service connection for an acquired 
psychiatric disorder, other PTSD, is inextricably intertwined 
with the claim for an initial rating higher than 30 percent 
for PTSD, the Board will refer the increased-rating claim 
back to the RO/AMC for adjudication after the requirements of 
this remand have been met.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 
180 (1991) (where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of his current 
psychiatric disorders, other than PTSD - 
namely, bipolar disorder and depression.  
To facilitate making this important 
determination, the claims file, including 
a complete copy of this remand, must be 
made available to the designated examiner 
for review of the pertinent medical and 
other history.  

Following a review of the Veteran's 
claims file, completion of the 
examination, and receipt of all test 
results, the examiner is asked to render 
an opinion on the etiology and 
approximate date of onset of all 
diagnosed psychiatric disorders, other 
than PTSD.  In particular, the examiner 
should render an opinion as to whether 
it is at least as likely as not (meaning 
50 percent or greater probability) that 
any current psychiatric disorder, other 
than PTSD, including bipolar disorder and 
depression, is related to the Veteran's 
military service. 

The examiner also should indicate what 
specific symptoms are attributable to the 
already service-connected PTSD as opposed 
to symptoms referable to any other 
diagnosed psychiatric disorder.  If it is 
not possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the 
rationale of all opinions provided.

Assign an Axis V Global Assessment of 
Functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, and explain what the 
assigned score means.  This includes, if 
possible, sorting what measure of the GAF 
score is attributable to any service-
connected psychiatric disorder, including 
his already service-connected PTSD, 
versus other nonservice-connected 
conditions (whether mental and/or 
physical).

The examiner also should comment on the 
Veteran's current level of social and 
occupational impairment due to his PTSD, 
as well as any other psychiatric disorder 
which the examiner believes is related to 
service, including the impact this 
condition(s) has on his ability to work 
(substantially gainful employment).  

The examination report must include 
discussion of the rationale for all 
opinions and conclusions expressed.

2.  Then adjudicate the claim of service 
connection for an acquired psychiatric 
disorder, other than PTSD, and 
readjudicate the claim for an initial 
disability rating higher than 30 percent 
for PTSD.  In doing so, if service 
connection is granted for any psychiatric 
disorder in addition to his already 
service-connected PTSD, all service-
connected psychiatric disorders should be 
rated as one disability.  If the claims 
are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


